DETAILED ACTION
1.	This action is in response the communications filed on 02/11/2022 in which claims 1, 4, 10-11, 13-16 and 18-20. are amended, and claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla (US 8306791 B2) in view of Tayarani (“Dynamic neural network-based fault diagnosis of gas turbine engines”) in view of Kukreja (“An Introduction to Artificial Neural Network”) in further view Denney (“F16 jet engine trending and diagnostics with neural networks”).

In regard to claim 1, Yerramalla teaches: A computer-implemented method for steady-state performance approximation of a turbine engine, the method comprising: (Yerramalla, col. 1 line 12 "Early gas turbine engine models… operable to describe reasonable behavior of an engine during steady state operation...")
receiving, by one or more computing devices, a data set comprised of one or more operating parameters indicative of a plurality of operating conditions of the turbine engine during operation; (Yerramalla, Col. 4 ln. 16, "The processing devices [computing devices] adapted to implement the present turbine engine performance models may be provided with the gas turbine engine…"; Col.2 ln. 57, "inputting flight condition parameter data and engine output parameter data [operating parameters] into a gas turbine engine model operating on the processor")
inputting, by the one or more computing devices, at least a portion of the data set into a neural network; and (Yerramalla, see above for computing devices, See Fig. 3, Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module 800.")

Yerramalla does not teach, but Tayarani teaches: (a) applying a first set of weights to each of the one or more operating parameters of the data set via the input layer as each of the one or more operating parameters of the data set is received by the input layer;

    PNG
    media_image1.png
    175
    617
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    329
    921
    media_image2.png
    Greyscale

 
(Tayarani, See Figs. 1, 2 and 4, p. 154 "… [TLC, PLC, PHC…] [operating parameters] where they represent the low pressure compressor temperature, low pressure compressor pressure, high pressure compressor pressure, high pressure compressor temperature, high pressure spool speed, low pressure spool speed, low pressure turbine pressure, low pressure turbine temperature, high pressure turbine pressure, high pressure turbine temperature, combustion chamber pressure, and combustion chamber temperature, respectively... in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables  in this paper [4], [5], namely [TLC, PLC, PHC....]."; p. 155 “… dynamic neural network is first trained to learn one of the eight input–output dynamic characteristics of the healthy jet engine”, i.e. In Fig. 1, weights (w1, w2…) are applied to input values u1, u2… up, and in Figs. 2 or 4 those inputs of neural network are one of the eight (8) operating parameters/measurable variables. Note: the art Tayarani has been documented in the file wrapper (PTO-892) as NPL on 05/05/2021.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla to incorporate the teachings of Tayarani by including the eight measurable variables of an engine. Doing so would make the fault diagnosis scheme as practical and as close as possible to a realistic engine. (Tayarani, p. 154 "… in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables…")

Yerramalla and Tayarani do not teach, but Kukreja teaches: the neural network comprising: (i) an input layer configured to receive the at least a portion of the data set; (ii) a hidden layer; and (iii) an output layer;  (Kukreja, p. 29 "The ANN architecture comprises of: a. input layer: Receives the input values b. hidden layer(s): A set of neurons between input and output layers. There can be single or multiple layers c. output layer… ")

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein the inputting includes: (a) applying a first set of weights to each of the one or more … parameters of the data set via the input layer as each of the one or more … parameters of the data set is received by the input layer

(Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w1j is a first set of weights. Applying w1j to x1...xn, input parameters.)

(b) applying a first activation function to each of the one or more operating parameters of the data set via the hidden layer, thereby generating a set of values; 


    PNG
    media_image4.png
    121
    168
    media_image4.png
    Greyscale
(Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function..."; p. 29 “The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next.”; p. 28, section 3 (artificial neuron), F(x) = 1 / 1 + e-sum is an example of activation function (e.g. sigmoid function), and weighted sum (∑ of xiWi) is fed into the activation / sigmoid function, i.e. activation function F is applied to sigma (xiWi), where x_i is the operating parameters, therefore the teaching falls within the BRI of "applying a first activation function to each of the operating parameters”)


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    109
    media_image6.png
    Greyscale





(Activation functions in the neurons of the hidden layer are applied to weighted sum of the inputs.)

(c) receiving the set of values and adding a second set of weights to the set of values via the output layer; and (Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w2j is a second set of weights. Applying w2j to h1...hn.)

(d) applying a second activation function to the set of values, via the output layer, thereby generating an output of the neural network, (Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function...")

    PNG
    media_image7.png
    206
    123
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    355
    media_image8.png
    Greyscale





(Activation functions in the neurons of the output layer are applied to weighted sum of the set of values (weighted sum of the data from the hidden layer).)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla and Tayarani to incorporate the teachings of Kukreja by including neural network, a using of known properties of neural network to apply to various applications. One of the ordinary skill in the art would have recognized the addition of neural network to the data collected from a turbine engine. (Kukreja, p. 27 "Artificial Neural Network (ANN) is gaining prominence in various applications like pattern recognition, weather prediction, handwriting recognition, face recognition, autopilot, robotics, etc.")

Yerramalla, Tayarani and Kukreja  do not teach, but Denney teaches: the output being one or more performance indicators of the turbine engine; and (Denney p.420 "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]"; "By applying the parameter to be modeled on the output [output of the neural network] of the network and the other 37 parameters on the input of the network during training..."; "Data from the engines were presented to the network inputs and propagated to the output. The output was then plotted along with the actual value for each of the five parameters."; "An example of this can be seen in Figure 2"; See Figure 2 and Figure 3, the difference in the network output (of those five indicators) and the actual parameters. Each of the output parameters / performance indicators is generated from the neural network, and then each of those output parameters is used for the comparison with the actual value, which already exists.)
receiving, by the one or more computing devices, the one or more performance indicators, (Denney p.420, "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]") the one or more performance indicators (Denney p.420, "The General Electric engineer also recommended a set of five key parameters [performance indicators] that are fundamental indicators of a healthy operating engine") being based on the one or more operating parameters (Denney p. 419 "The F-16 aircraft monitors and records engine parameter data every time the aircraft flies. The aircraft monitors engine, aircraft and environmental parameters, such as altitude, mach number, ambient temperature, turbine temperature, core speed, to name a few [operating parameters]. The Comprehensive Engine Management System (CEMS) records these data under different types of conditions…"); 
wherein the neural network is configured to approximate the steady-state performance of the turbine engine; and (Denney abstract, "Comparing the difference between the network modeled parameter and the actual parameter, a measure of engine health [the steady-state performance of the turbine engine] was determined.")
wherein the one or more performance indicators are indicative of the steady-state performance of the turbine engine. (Denney p. 420 "The General Electric engineer also recommended a set of five key parameters [performance indicators] that are fundamental indicators of a healthy operating engine. [the steady-state performance of the turbine engine]") 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani and Kukreja  to incorporate the teachings of Denney by including key parameters. Doing so would include fundamental indicato3rs of a healthy operating engine recommended by the GE engineer (Denney — p.420).

In regard to claim 2, reference is made to the rejection of claim 1, and further, Yerramalla teaches: wherein the neural network is trained based at least in part on a training data set of a steady-state cycle deck. (Yerramalla Col. 1 ln. 14, "Early gas turbine engine models include piecewise linear state variable models (SVM) operable to describe reasonable behavior of an engine during steady state operation and mild transients… ln. 38 The physics-based engine model 105 is typically an SVM… The engine model 101 is driven by a set of input parameters 109 that command the engine 103"; Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module 800"; Col. 7 ln. 58, "the 'trained' Neural Network Module 800 (i.e., the Neural Network Model trained with the training data from the Training Module 350) is used as the empirical database as shown within FIG. 2."; adjusted training data 109TR is generated from flight conditions 109, a training data set for the physics-based engine model 105, which is an SVM based on steady state operation)

In regard to claim 3, reference is made to the rejection of claim 2, and further, Yerramalla teaches: wherein the steady-state cycle deck is a physics-based model. (Yerramalla Col.2 ln. 59, "which model includes a physics-based engine model that uses the flight condition parameter data to produce estimated engine output parameter data")

In regard to claim 5, reference is made to the rejection of claim 1, and further, Yerramalla teaches: wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, and a Mach number. (Yerramalla See Fig. 1 and Fig. 2, flight conditions 109, Col. 4 ln. 20, "various different engine models 101, 102 exist that are operable to create residual values for given flight condition parameters; e.g., Mach number, altitude, ambient conditions (e.g., temperature and pressure)"; flight conditions 109 is adjusted and inputted into a neural network)

In regard to claim 7, reference is made to the rejection of claim 1, and further, Denney teaches: wherein the one or more performance indicators include at least one of: a mass flow, one or more station temperatures, one or more station pressures, and a core speed. (Denney p.420, "… fundamental indicators of a healthy operating engine. They are Turbine Blade Temperature (T4B), Compressor Discharge Pressure (PS3C), Main Fuel Valve Position (WFM), Fan Speed (NF), and Core Speed (NC).")
The rationale for combining the teachings of Yerramalla, Kukreja and Denney is the same as set forth in the rejection of claim 1.

Claims 4, 10, 11, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla in view of Tayarani in view of Kukreja  in view of Denney in further view of Rose (US 6128609 A).

In regard to claim 4, reference is made to the rejection of claim 2, and further, Yerramalla teaches: wherein the neural network is trained based at least in part on the training data set of the steady-state cycle deck by: 
inputting, by the one or more computing devices, at least a portion of the training data set into the neural network, (Yerramalla See Fig. 3, Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module 800.")
the training data set indicative of steady-state operating conditions of the turbine engine during operation, (Yerramalla Col. 1 ln. 14, " to describe reasonable behavior of an engine during steady state operation and mild transients.") the training data set comprised of one or more cycle deck inputs and one or more cycle deck outputs of the steady-state cycle deck, (Yerramalla Col. 1 ln. 43, "The input parameters 109 comprise flight parameters such as Mach number… The monitored engine output data 111 comprises data pertaining to gas path parameters (GPP)…")
Yerramalla, Tayarani and Kukreja  teach do not teach, but Denney teaches: each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (Denney p.420 left col., "By applying the parameter to be modeled on the output of the network and the other 37 parameters on the input of the network during training, each of the five parameters was modeled independently of each other."; "Data from the engines were presented to the network inputs [the cycle deck inputs] and propagated to the output. The output was then plotted along with the actual value [the cycle deck outputs] for each of the five parameters." The input parameters are 37 parameters. The output parameter is the actual value. The output value corresponding to 37 input parameters. )
receiving, by the one or more computing devices, one or more performance indicators of the turbine engine as an output of the neural network, and (Denney p.420, "… fundamental indicators of a healthy operating engine"; "By applying the parameter to be modeled on the output of the network…")
The rationale for combining the teachings of Yerramalla, Kukreja and Denney is the same as set forth in the rejection of claim 1.

Yerramalla, Tayarani, Kukreja and Denney teach do not teach, but Rose teaches: training, by the one or more computing devices, the neural network based at least in part on an error delta that describes a difference between the output of the neural network and the cycle deck output that corresponds to the one or more cycle deck inputs being inputted into the neural network. (Rose Col. 6 ln. 11, See FIG. 4, "In a step 308, the network trainer 203 computes a difference (ERRactual) between the desired network's desired output OUTdesired and the network's actual output OUTactual") 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja and Denney to incorporate the teachings of Rose by including the Erractual. Doing so would achieve an acceleration in convergence rate by adjusting the error used in training to compensate for the linkage between multiple training data points (Rose — Abstract).

In regard to claim 10, Yerramalla teaches: A computer-implemented method for training a neural network configured to approximate a steady-state performance of a turbine engine, the method comprising: (Yerramalla, col. 1 line 12 "Early gas turbine engine models… operable to describe reasonable behavior of an engine during steady state operation...")
inputting, by one or more computing devices, at least a portion of a training data set… into a neural network, (Yerramalla, Col. 4 ln. 16, "The processing devices [computing devices] adapted to implement the present turbine engine performance models may be provided with the gas turbine engine…"; See Fig. 3, Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module 800.")
… wherein the training data set is indicative of steady-state operating conditions of the turbine engine during operation, and (Yerramalla Col. 1 ln. 14, " to describe reasonable behavior of an engine during steady state operation and mild transients.") is comprised of one or more cycle deck inputs and one or more cycle deck outputs of a steady-state cycle deck, (Yerramalla Col. 1 ln. 43, "The input parameters 109 comprise flight parameters such as Mach number… The monitored engine output data 111 comprises data pertaining to gas path parameters (GPP)…")
Yerramalla does not teach, but Tayarani teaches: (a) applying a first set of weights to each of the one or more operating parameters of the at least a portion of the training data set via the input layer as each of the one or more operating parameters of the at least a portion of the training data set is received by the input layer;

    PNG
    media_image1.png
    175
    617
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    329
    921
    media_image2.png
    Greyscale


(Tayarani, See Figs. 1, 2 and 4, p. 154 "… [TLC, PLC, PHC…] [operating parameters] where they represent the low pressure compressor temperature, low pressure compressor pressure, high pressure compressor pressure, high pressure compressor temperature, high pressure spool speed, low pressure spool speed, low pressure turbine pressure, low pressure turbine temperature, high pressure turbine pressure, high pressure turbine temperature, combustion chamber pressure, and combustion chamber temperature, respectively... in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables  in this paper [4], [5], namely [TLC, PLC, PHC....]."; p. 155 “… dynamic neural network is first trained to learn one of the eight input–output dynamic characteristics of the healthy jet engine.”; i.e. in Fig. 1, weights (w1, w2…) are applied to input values u1, u2… up, and in Figs. 2 or 4 those inputs of neural network are one of the eight (8) operating parameters/measurable variables. Note: the art Tayarani has been documented in the file wrapper (PTO-892) as NPL on 05/05/2021.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla to incorporate the teachings of Tayarani by including the eight measurable variables of an engine. Doing so would make the fault diagnosis scheme as practical and as close as possible to a realistic engine. (Tayarani, p. 154 "… in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables…")

Yerramalla and Tayarani do not teach, but Kukreja teaches: the neural network comprising: (i) an input layer configured to receive the at least a portion of the training data set; (ii) a hidden layer; and (iii) an output layer;  (Kukreja, p. 29 "The ANN architecture comprises of: a. input layer: Receives the input values b. hidden layer(s): A set of neurons between input and output layers. There can be single or multiple layers c. output layer… ")
wherein the inputting includes: (a) applying a first set of weights to each of the one or more… parameters of the at least a portion of the training data set via the input layer as each of the one or more…  parameters of the at least a portion of the training data set is received by the input layer;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


(Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w1j is a first set of weights. Applying w1j to x1...xn.)

(b) applying a first activation function to each of the one or more operating parameters of the at least a portion of the training data set via the hidden layer, thereby generating a set of values; 


    PNG
    media_image4.png
    121
    168
    media_image4.png
    Greyscale
(Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function..."; p. 29 “The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next.”; p. 28, section 3 (artificial neuron), F(x) = 1 / 1 + e-sum is an example of activation function (e.g. sigmoid function), and weighted sum (∑ of xiWi) is fed into the activation / sigmoid function, i.e. activation function F is applied to sigma (xiWi), where x_i is the operating parameters, therefore the teaching falls within the BRI of "applying a first activation function to each of the operating parameters”)) 


    PNG
    media_image6.png
    200
    109
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale





(Activation functions in the neurons of the hidden layer are applied to weighted sum of the inputs.)

(c) receiving the set of values and adding a second set of weights to the set of values via the output layer; and (Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w2j is a second set of weights. Applying w2j to h1...hn.)

(d) applying a second activation function to the set of values, via the output layer, thereby generating an output of the neural network, (Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function...")




    PNG
    media_image7.png
    206
    123
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    355
    media_image8.png
    Greyscale






(Activation functions in the neurons of the output layer are applied to weighted sum of the set of values (weighted sum of the data from the hidden layer).)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla and Tayarani to incorporate the teachings of Kukreja by including neural network, a using of known properties of neural network to apply to various applications. One of the ordinary skill in the art would have recognized the addition of neural network to the data collected from a turbine engine. (Kukreja, p. 27 "Artificial Neural Network (ANN) is gaining prominence in various applications like pattern recognition, weather prediction, handwriting recognition, face recognition, autopilot, robotics, etc.")


Yerramalla, Tayarani and Kukreja  do not teach, but Denney teaches: the output being one or more performance indicators of the turbine engine; and (Denney p.420 "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]"; "By applying the parameter to be modeled on the output [output of the neural network] of the network and the other 37 parameters on the input of the network during training..."; "Data from the engines were presented to the network inputs and propagated to the output. The output was then plotted along with the actual value for each of the five parameters."; "An example of this can be seen in Figure 2"; See Figure 2 and Figure 3, the difference in the network output (of those five indicators) and the actual parameters. Each of the output parameters / performance indicators is generated from the neural network, and then each of those output parameters is used for the comparison with the actual value, which already exists.)

each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (Denney p.420 left col., "By applying the parameter to be modeled on the output of the network and the other 37 parameters on the input of the network during training, each of the five parameters was modeled independently of each other."; "Data from the engines were presented to the network inputs [the cycle deck inputs] and propagated to the output. The output was then plotted along with the actual value [the cycle deck outputs] for each of the five parameters." The input parameters are 37 parameters. The output parameter is the actual value. The output value corresponding to 37 input parameters. )

receiving, by the one or more computing devices, the one or more performance indicators of the turbine engine, (Denney p.420, "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]") the one or more performance indicators (Denney p.420, "The General Electric engineer also recommended a set of five key parameters [performance indicators] that are fundamental indicators of a healthy operating engine") being based on the one or more operating parameters; (Denney p. 419 "The F-16 aircraft monitors and records engine parameter data every time the aircraft flies. The aircraft monitors engine, aircraft and environmental parameters, such as altitude, mach number, ambient temperature, turbine temperature, core speed, to name a few [operating parameters]. The Comprehensive Engine Management System (CEMS) records these data under different types of conditions")
wherein the output of the neural network is configured to approximate the steady-state performance of the turbine engine; and (Denney p.420, "… fundamental indicators of a healthy operating [stead-state] engine"; "By applying the parameter to be modeled on the output of the network…")
wherein the one or more performance indicators is indicative of the steady-state performance of the turbine engine; and (Denney p. 420 "The General Electric engineer also recommended a set of five key parameters [performance indicators] that are fundamental indicators of a healthy operating engine. [the steady-state performance of the turbine engine]" ) 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani and Kukreja  to incorporate the teachings of Denney by including key parameters. Doing so would include fundamental indicators of a healthy operating engine recommended by the GE engineer (Denney — p.420).

Yerramalla, Tayarani, Kukreja and Denney do not teach, but Rose teaches: training, by the one or more computing devices, the neural network based at least in part on an error delta that describes a difference between the output of the neural network and the cycle deck output that corresponds to the one or more cycle deck inputs being inputted into the neural network. (Rose Col. 6 ln. 11, See FIG. 4, "In a step 308, the network trainer 203 computes a difference (ERRactual) between the desired network's desired output OUTdesired and the network's actual output OUTactual")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja and Denney to incorporate the teachings of Rose by including the Erractual. Doing so would achieve an acceleration in convergence rate by adjusting the error used in training to compensate for the linkage between multiple training data points (Rose — Abstract).

In regard to claim 11, reference is made to the rejection of claim 10, and further, Rose teaches: wherein after training, the method is repeated at least until the error delta that describes the difference between the output of the neural network and the cycle deck output that corresponds to the one or more cycle deck inputs is about within a threshold percentage. (Rose Col. 6 ln. 11, See FIG. 4, "In a step 308, the network trainer 203 computes a difference (ERRactual) between the desired network's desired output OUTdesired and the network's actual output OUTactual"; Col. 7 ln. 29, "the network trainer 203 repeats the process… of updating the function parameters aij and evaluating the network's output using the same data point t until local convergence is achieved."; Col. 7 ln. 37, "sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) [a threshold percentage]")
The rationale for combining the teachings Yerramalla, Tayarani, Kukreja, Denney and Rose is the same as set forth in the rejection of claim 10.

In regard to claim 12, reference is made to the rejection of claim 11, and further, Rose teaches:
wherein the threshold percentage is plus or minus one (1) percent. (Rose Col. 7 ln. 37, "sufficient local convergence is declared if the error is less ERRactual than 10 percent ( or some other threshold) [1 percent] of its previous value using the same data point t."; Based on Spec. [00121], “a threshold percentage can be plus or( minus one 1) percent, plus or( minus two 2) percent, about within plus or( minus three 3) percent, about within plus or( minus four 4) percent, or about within plus or( minus five 5) percent,” examiner has interpreted ERRactual can be configured to some other threshold such as one (1) percent)
The rationale for combining the teachings Yerramalla, Tayarani, Kukreja, Denney and Rose is the same as set forth in the rejection of claim 10.

In regard to claim 13, reference is made to the rejection of claim 10, and further, Yerramalla teaches: wherein after training, the method further comprises: receiving, by one or more computing devices, a validation data set indicative of steady-state operating conditions of the turbine engine during operation, the validation data set comprised of one or more cycle deck inputs and one or more cycle deck outputs of the steady-state cycle deck, each of the one or more cycle deck outputs corresponding to the one or more cycle deck inputs; (see below)
inputting, by the one or more computing devices, at least a portion of the one or more cycle deck inputs of the validation data set into the neural network; (see below)
receiving, by the one or more computing devices, one or more performance indicators of the turbine engine as an output of the neural network; (see below)
determining, by the one or more computing devices, an error delta that describes a difference between the output of the neural network and the cycle deck output that corresponds to the one or more cycle deck inputs of the validation data set input into the neural network; and (see below)
determining, by the one or more computing devices, whether the error delta that describes the difference between the output of the neural network and the cycle deck output that corresponds to the one or more cycle deck inputs is about within a threshold percentage. (see below)
claim 13 recites the same substantial matter as claims 10 and 11, and the only difference is a validation data set, which is taught by Yerramalla (Yerramalla Col. 3 ln. 11, "8) evaluating the neural adjusted data using the partitioned testing data [a validation data set]").

In regard to claim 15, reference is made to the rejection of claim 10, and further, Yerramalla teaches: wherein the one or more cycle deck inputs are comprised of one or more operating parameters, wherein the one or more operating parameters include at least one of: a fan speed, an altitude, an ambient temperature, a Mach number, a forward air speed, a requested torque, and a requested power. (Yerramalla Col. 1 ln. 43, "The input parameters 109 comprise flight parameters such as Mach number, altitude, ambient conditions ( e.g., temperature and pressure) and others")

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla in view of Tayarani in view of Kukreja  in view of Denney in further view of Ling (US 8068997 B2).

In regard to claim 6, reference is made to the rejection of claim 1, and further, Yerramalla, Tayarani, Kukreja and Denney do not teach, but Ling teaches: wherein the turbine engine is mounted to or integral with a rotorcraft, and wherein the one or more operating parameters include at least one of: a forward air speed, a requested torque, and a requested power. (Ling Col. 5 ln. 35, "For example, in the case where the engine 100 is installed in a helicopter [integral with a rotorcraft], the phase compensated engine performance data are stored in the storage bins 128 during each flight… As FIG. 2 depicts, after each flight the phase compensated engine performance data stored during that flight are used to generate a performance characteristic curve representative of the steady state relationship between the first and second engine parameters… representative of the steady state relationship between power turbine inlet temperature (T45) and engine torque (Qc)."; clm. 12, "the second engine parameter is engine torque;")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja and Denney to incorporate the teachings of Ling by including characteristic/empirical deterioration models. Doing so would allow the models to be used in various post-flight data trending analyses and/or various prognostic health monitoring (PHM) analyses 214. (Ling — Col. 6 ln. 52)

In regard to claim 9, reference is made to the rejection of claim 1, and further, Denney teaches: wherein the turbine engine is mounted to or integral with an aircraft, and wherein after receiving the one or more performance indicators of the turbine engine as an output of the neural network, the method further comprises: (Denney, abstract "Flight performance data from the F-16 F-100 engine was gathered over a four month period from 90 engines.”; section 1 Data Set “The F-16 aircraft monitors and records engine parameter data every time the aircraft flies.”; the engines are mounted to or integral with F-16 aircraft; p.420 "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]"; "By applying the parameter to be modeled on the output [output of the neural network] of the network and the other 37 parameters on the input of the network during training...")
The rationale for combining the teachings Yerramalla, Tayarani, Kukreja and Denney is the same as set forth in the rejection of claim 1.

Yerramalla, Tayarani, Kukreja and Denney do not teach, but Ling teaches: providing, by the one or more computing devices, the one or more performance indicators to a vehicle computing device located onboard the aircraft. (Ling Col. 3 ln. 43, " As FIG. 1 further depicts, a plurality of sensors 124 may be disposed in or near the engine 100. Each of the sensors 124 is coupled to a processor 126 and is operable to sense an engine parameter and supply performance data representative [performance indicators] of the sensed parameter to the processor 126."; Col. 3 ln. 59, "The performance data supplied to the processor 126 [a vehicle computing device] are used to conduct a performance analysis of the engine 100. It will be appreciated that the performance analysis is preferably conducted continuously in real-time, while the engine 100 is operating"; Col. 5 ln. 35, "where the engine 100 is installed in a helicopter [the aircraft])
The rationale for combining the teachings Yerramalla, Tayarani, Kukreja, Denney and Ling is the same as set forth in the rejection of claim 6.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla in view of Tayarani in view of Kukreja  in view of Denney in further view of Page (EP2078995B1).

In regard to claim 8, reference is made to the rejection of claim 1, and further, Yerramalla, Tayarani, Kukreja and Denney do not teach, but Page teaches: the method further comprises: providing, by the one or more computing devices, the one or more performance indicators to a damage model. (Page [0040], "With an improved understanding of engine deterioration it is possible to calculate a more accurate understanding of engine and host aircraft deterioration [a damage model] (drag in the case of the aircraft)"; [0041] "By monitoring thrust increase it is quite feasible to re-align the thrust/EPR (engine pressure ratio) or thrust/TPR (turbine pressure ratio) [performance indicators] relationship on engines")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja and Denney to incorporate the teachings of Page by including the calculation method. Doing so would achieve a more accurate understanding of engine and host aircraft deterioration over the life of the engine/aircraft (Page — [0040]).

In regard to claim 16, Yerramalla teaches: A method for approximating a steady-state performance of a target turbine engine based at least in part on a reference neural network configured to approximate the steady-state performance of a reference turbine engine, the method comprising: (Yerramalla, col. 1 line 12 "Early gas turbine engine models… operable to describe reasonable behavior of an engine during steady state operation [steady-state performance of a target engine]..."; Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module [a ref NN] 800.")
… inputting, by one or more computing devices, at least a portion of the target data set into the reference neural network, (Yerramalla See Fig. 3, Col. 7 ln. 20, "the adjusted training data transfers from the Training Module 350 to a Neural Network Module 800.")

Yerramalla does not teach, but Tayarani teaches: (a) applying a first set of weights to each of the one or more target operating parameters of the target data set via the input layer as each of the one or more target operating parameters of the target data set is received by the input layer;

    PNG
    media_image1.png
    175
    617
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    329
    921
    media_image2.png
    Greyscale


(Tayarani, See Figs. 1, 2 and 4, p. 154 "… [TLC, PLC, PHC…] [target operating parameters] where they represent the low pressure compressor temperature, low pressure compressor pressure, high pressure compressor pressure, high pressure compressor temperature, high pressure spool speed, low pressure spool speed, low pressure turbine pressure, low pressure turbine temperature, high pressure turbine pressure, high pressure turbine temperature, combustion chamber pressure, and combustion chamber temperature, respectively... in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables  in this paper [4], [5], namely [TLC, PLC, PHC....]."; p. 155 “… dynamic neural network is first trained to learn one of the eight input–output dynamic characteristics of the healthy jet engine”; i.e. In Fig. 1, weights (w1, w2…) are applied to input values u1, u2… up, and in Figs. 2 or 4 those inputs of neural network are one of the eight (8) operating parameters/measurable variables. Note: the art Tayarani has been documented in the file wrapper (PTO-892) as NPL on 05/05/2021.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla to incorporate the teachings of Tayarani by including the eight measurable variables of an engine. Doing so would make the fault diagnosis scheme as practical and as close as possible to a realistic engine. (Tayarani, p. 154 "… in order to make our fault diagnosis scheme as practical and as close as possible to a realistic engine, we considered only the following eight (8) measurable variables…")

Yerramalla and Tayarani do not teach, but Kukreja teaches: the reference neural network comprising: (i) an input layer configured to receive the at least a portion of the target data set; (ii) a hidden layer; and (iii) an output layer; (Kukreja, p. 29 "The ANN architecture comprises of: a. input layer: Receives the input values b. hidden layer(s): A set of neurons between input and output layers. There can be single or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
multiple layers c. output layer… ")

wherein the inputting includes: (a) applying a first set of weights to each of the one or more target…  parameters of the target data set via the input layer as each of the one or more target… parameters of the target data set is received by the input layer;

(Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w1j is a first set of weights. Applying w1j to x1...xn.)


    PNG
    media_image4.png
    121
    168
    media_image4.png
    Greyscale
(b) applying a first activation function to each of the one or more target operating parameters of the target data set via the hidden layer, thereby generating a set of values; (Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function..."; p. 29 “The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next.” .”; p. 28, section 3 (artificial neuron), F(x) = 1 / 1 + e-sum is an example of activation function (e.g. sigmoid function), and weighted sum (∑ of xiWi) is fed into the activation / sigmoid function, i.e. activation function F is applied to sigma (xiWi), where x_i is the operating parameters, therefore the teaching falls within the BRI of "applying a first activation function to each of the operating parameters”) 


    PNG
    media_image6.png
    200
    109
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale






(Activation functions in the neurons of the hidden layer are applied to weighted sum of the inputs.)

(c) receiving the set of values and adding a second set of weights to the first set of values via the output layer; and (Kukreja, p. 28 "x1...xn are the inputs to the neuron... W0...Wn are the weights. A weight is the connection to the signal. Product of weight and input gives the strength of the signal. A neuron receives multiple inputs from different sources, and has a single output."; p. 29 "The sum is the weighted sum of the inputs multiplied by the weights between one layer and the next. ")(w2j is a second set of weights. Applying w2j to h1...hn.)

(d) applying a second activation function to the set of values, via the output layer, thereby generating an output of the reference neural network, (Kukreja, p. 28 "The neuron has a function that determines the activation of the neuron… There are various functions used for activation. One of the most commonly used activation function is the sigmoid function...")

    PNG
    media_image7.png
    206
    123
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    355
    media_image8.png
    Greyscale






(Activation functions in the neurons of the output layer are applied to weighted sum of the set of values (weighted sum of the data from the hidden layer).)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla and Tayarani to incorporate the teachings of Kukreja by including neural network, a using of known properties of neural network to apply to various applications. One of the ordinary skill in the art would have recognized the addition of neural network to the data collected from a turbine engine. (Kukreja, p. 27 "Artificial Neural Network (ANN) is gaining prominence in various applications like pattern recognition, weather prediction, handwriting recognition, face recognition, autopilot, robotics, etc.")

Yerramalla, Tayarani and Kukreja  do not teach, but Denney teaches: the output being one or more performance indicators of the turbine engine; and (Denney p.420 "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]"; "By applying the parameter to be modeled on the output [output of the neural network] of the network and the other 37 parameters on the input of the network during training..."; "Data from the engines were presented to the network inputs and propagated to the output. The output was then plotted along with the actual value for each of the five parameters."; "An example of this can be seen in Figure 2"; See Figure 2 and Figure 3, the difference in the network output (of those five indicators) and the actual parameters. Each of the output parameters / performance indicators is generated from the neural network, and then each of those output parameters is used for the comparison with the actual value, which already exists.)

receiving, by one or more computing devices, the one or more target performance indicators, (Denney p.420, "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]") the one or more target performance indicators (Denney p.420, "The General Electric engineer also recommended a set of five key parameters [performance indicators] that are fundamental indicators of a healthy operating engine") being (i) based on the one or more operating parameters (Denney p. 419 "The F-6 aircraft monitors and records engine parameter data every time the aircraft flies. The aircraft monitors engine, aircraft and environmental parameters, such as altitude, mach number, ambient temperature, turbine temperature, core speed, to name a few [operating parameters]. The Comprehensive Engine Management System (CEMS) records these data under different types of conditions") and (ii) indicative of the steady-state performance of the target turbine engine. (Denney p.420, "a set of five key parameters that are fundamental indicators of a healthy operating engine [performance indicators of the turbine engine]"; "By applying the parameter to be modeled on the output of the network [output of the neural network]…") (Yerramalla ""Early gas turbine engine models include piecewise linear state variable models (SVM) operable to describe reasonable behavior of an engine during steady state operation..."; "The monitored engine output data 111 comprises data pertaining to gas path parameters (GPP) such as fuel, flow, internal shaft speeds, compressor, combustor and turbine temperatures and pressures and others", Based on claim 7, performance indicators include flow, station temperature and pressures, which are also steady-state indicators.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani and Kukreja  to incorporate the teachings of Denney by including key parameters. Doing so would include fundamental indicators of a healthy operating engine recommended by the GE engineer (Denney — p.420).

Yerramalla, Tayarani, Kukreja and Denney do not teach, but Page teaches: converting, by one or more computing devices, a reference data set into a target data set, (Page [0008], "the method characterized in that a value [target data] for the engine performance parameter is adjusted [converting data sets] for operational deterioration [ref. data] in the performance parameter , the value for the change in the parameter (S) is given by a relationship:"; [0023] (a)-(f) "Determination of an engine performance parameter, utilising an engine performance model in relation to a new [target] and a deteriorated [reference] engine") the reference data set comprised of one or more operating parameters indicative of steady-state operating conditions of the reference turbine engine during operation, and the target data set (i) comprised of one or more target operating parameters and (ii) indicative of an approximation of steady-state operating conditions of the target turbine engine after being converted; (Page [0008], "a method of operating a gas turbine engine [target engine] (10) comprising monitoring a performance parameter (SFC) [data set] at a predetermined power setting for the engine as a determinant of engine efficiency [a reference engine] ")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja and Denney to incorporate the teachings of Page by including the calculation method. Doing so would achieve a more accurate understanding of engine and host aircraft deterioration over the life of the engine/aircraft (Page — [0040]).

In regard to claim 17, reference is made to the rejection of claim 16, and further, Page teaches: wherein the target turbine engine is a non-fielded turbine engine. (Page [0023] (a)-(f), "Determination of an engine performance parameter, utilising an engine performance model in relation to a new [a non-fielded engine] and a deteriorated engine")
The rationale for combining the teachings Yerramalla, Tayarani, Kukreja, Denney and Page is the same as set forth in the rejection of claim 16.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla in view of Tayarani in view of Kukreja  in view of Denney in view of Rose in further view of Meng (US 20030200189 A1).
In regard to claim 14, reference is made to the rejection of claim 11, and Yerramalla, Tayarani, Kukreja, Denney and Rose do not teach, but Meng teaches: wherein the hidden layer further comprises one or more hidden layer nodes, (Meng [0022] FIG. 1 shows a plot of training error versus number of nodes (ranging from one to twenty) in a hidden layer")
and wherein, if the error delta is not about within the threshold percentage, the method further comprises: (Meng [0028] "The method may further include monitoring a model accuracy of the neural net model while the neural net model is used on-line, and adaptively updating the neural net model, if the model accuracy of the neural net model is below a predetermined threshold [not within a threshold percentage].")
adjusting, by one or more computing devices, a number of the one or more hidden layer nodes. (Meng [0028], "The adaptive update may include incrementally adding one or more additional nodes to the neural net model, to represent new data"; [0054] "model parameters and/or structure may be updated adaptively (step S36)." [structure including layers in the net and appropriate number and connectivity of nodes ([0021]) is adjusted])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja, Denney and Rose to incorporate the teachings of Meng by including the neural net model generation and maintenance methodologies. Doing so would facilitate incremental and adaptive learning (Meng — [0024]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalla in view of Tayarani in view of Kukreja  in view of Denney in view of Page in further view of Lee ("Modelling of the Performance of a F100-PW229 Equivalent Engine under Sea-level Static Conditions").
In regard to claims 18-20, reference is made to the rejection of claim 16, and Yerramalla, Tayarani, Kukreja, Denney and Page do not teach, but Lee teaches: wherein the maximum thrust of the target turbine engine is about within 20,000 lbf (claim 18), 15,000 lbf (claim 19), 10,000 lbf (claim 20) of the maximum thrust of the reference turbine engine. 

    PNG
    media_image9.png
    154
    372
    media_image9.png
    Greyscale
(1 kilonewton to pounds-force = 224.81 lbf)
(79.18 kilonewton to pounds-force ~= 17800 lbf )
(129.45 kilonewton to pounds-force ~= 29020 lbf )

(Lee Abstract, "Because of the lack of complete commercially-classified information concerning the F100-PW229 engine, an engine (designated the F100-EQ) with performance closely approximating to that of F100-PW229 engine is modelled."; pg. 6, "Table 4 shows the F100-PW229 engine’s performance-data extracted from Ref. 5, 7 and 8 and which were used to validate the F100-EQ performance model … To account for uncertainties in the data, the author has allowed a tolerance margin of 1% for the wet-thrust and 2% for the fuel-consumption rate under both dry thrust and wet-thrust condition [thrust of the reference engine]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Yerramalla, Tayarani, Kukreja, Denney and Page to incorporate the teachings of Lee by including the F100-EQ engine as a reference engine. Doing so would allow the system to model the behaviour of the F100-EQ engine to be very close to that of the F100-PW229 engine, through engineering judgments (Lee — pg. 3)
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are not persuasive:

Applicant argues: (see p.13 bottom, claims 1, 10 and 16): “Applicant has amended the claims to teach a method step in which each individual parameter input of the data set has an activation function applied to it, rather than the inputs being added together and having an activation function applied to a single summation of inputs. Therefore, Kukreja fails to teach at least this limitation of Applicant's claims.”
Examiner answers: This argument is regarding the limitation “(b) applying a first activation function to each of the one or more operating parameters of the data set.” Kukreja teaches activation function F is applied to sigma (xiWi), where x_i is the operating parameters, therefore the teaching falls within the BRI of "applying a first activation function to each of the operating parameters, i.e. activation function F is applied to x_i.” Therefore, Kukreja teaches the claimed invention. 
Further, the applicant argues that the feature is not a single summation of inputs, the examiner cannot find support for the argument. Instead, in the spec. [0111] (“Then each neuron of the hidden layer adds the outputs from its corresponding synapses between the input layer and the hidden layer and applies an activation function.”). This indicates that the activation function is applied to a summation (i.e. adding the output of the neuron with the corresponding weights/synapses). Therefore, the argument is not persuasive. The examiner suggests the limitation to be further amended to indicate how the activation function to be applied to the operating parameters, and provide support from the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ayoubi ("Fault Diagnosis with Dynamic Neural Structure and Application to a Turbocharger") teaches the details of dynamic neuron model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122